Exhibit 10.1 SEVENTH LEASE MODIFICATION AGREEMENT THIS SEVENTH LEASE MODIFICATION AGREEMENT (the “Agreement”), entered into as of the 9th day of June, 2009, by and between NEW HANOVER PUBLIC WAREHOUSING LLC, a Delaware limited liability company, having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“Landlord”) and FIVE STAR GROUP, INC., a Delaware corporation, having an office at 903 Murray Road, PO Box 1960, East Hanover, New Jersey 07936 (“Tenant”). W I T N E S S E T H: WHEREAS, Vornado, Inc. and J. Leven & Co. heretofore entered into a lease, dated May 11, 1983 and amended by Lease Modification and Extension Agreement, dated July 25, 1988, as amended by Lease Modification and Extension Agreement, dated as of March 1, 1992, as amended by Lease Modification and Extension Agreement, dated as of January 1, 1994, as amended by Lease Modification and Extension Agreement, dated June 6, 1996, and as amended by a Fifth Lease Modification and Extension Agreement, dated December 22, 2006, as amended by a Sixth Lease Modification and Extension Agreement, dated March 4, 2008 (collectively, the “Lease”), covering certain premises consisting of 236,195 square feet of floor area, Space No. 1 (the “Demised Premises”), located in East Hanover, New Jersey as more particularly described in the Lease; and WHEREAS, all of the right, title and interest of Vornado, Inc., as Landlord under the Lease, was heretofore acquired by New Hanover Public Warehousing LLC; and WHEREAS, all of the right, title and interest of J. Leven & Co., as Tenant under the Lease, was heretofore acquired by Five Star Group, Inc.; and WHEREAS, Landlord and Tenant desire to modify the Lease, as hereinafter set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, mutual covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.All capitalized terms used in this Agreement to the extent not otherwise expressly defined herein, shall have the same meanings ascribed to them in the Lease. 2.(a)Provided Tenant is not then in Default under the terms of this Lease and provided further that this Lease has not therefore been terminated pursuant to the provisions hereof, Tenant shall have the option to renew this Lease for one additional period of six (6) months (the “Renewal Term”).The option to renew shall expire and be of no force or effect unless exercised by Tenant giving written notice thereof to Landlord sent not later than June 30, 2009.The failure by Tenant to notify Landlord of its intent to renew this Lease by the required date shall be deemed a waiver of Tenant’s right to renew this Lease for the Renewal Term. (b)All of the terms, conditions and provisions of this Lease shall remain in full force and effect during the Renewal Term, including the Minimum Rent which shall remain at $1,535,267.50 per annum ($127,938.96/month). (c)Neither the foregoing option granted to Tenant to renew this Lease, nor the exercise thereof by Tenant, shall prevent Landlord from exercising any right granted or reserved to Landlord in this Lease or which Landlord may have by virtue of any law to terminate this Lease, either during the original Term or during the Renewal Term.Any termination of this Lease shall serve to terminate the renewal option whether or not Tenant shall have exercised same.Any right on the part of Landlord to terminate this Lease shall continue during the Renewal Term, and the foregoing option granted to Tenant to renew this Lease shall not be deemed to give Tenant any further option to renew this Lease. 3.Landlord has appointed Vornado Realty Trust (“Vornado”), whose address is 210 Route 4 East, Paramus, New Jersey 07652, as its authorized signatory to execute this Agreement.Tenant acknowledges that Vornado will not be acting in a personal capacity, but rather in a representative capacity as the authorized signatory for Landlord.Tenant agrees that it shall look, only to Landlord for the performance of Landlord’s obligations under the Lease as modified by this Agreement and for the satisfaction of any right of Tenant for the collection of any claim, judgment or other judicial determination (whether at law or in equity) or arbitration award requiring the payment of money, and neither Vornado nor any of its or Landlord’s agents, incorporators, shareholders, beneficiaries, trustees, officers, directors, employees, partners, principals (disclosed or undisclosed) or affiliates or any of their respective assets or property shall be subject to any claim, judgment, levy, lien, execution, attachment or other enforcement procedure (whether at law or in equity) for the satisfaction of Tenant’s rights and remedies under or with respect to the Lease as modified by this Agreement, the relationship of Landlord and Tenant under the Lease as modified by this Agreement or under law, or Tenant’s use and occupancy of the Demised Premises or any liability or obligation of Landlord to Tenant.The limitation of Landlord’s liability under the Lease as modified by this Agreement, including any waiver of subrogation rights, shall apply with equal force and effect to, and as a limitation on and a waiver of any liability of, Vornado. 4.Tenant represents and warrants that it is not listed, nor is it owned or controlled by, or acting for or on behalf of any person or entity, on the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Assets Control of the United States Department of the Treasury, or any other list of persons or entities with whom Landlord is restricted from doing business with (AOFAC List@).Notwithstanding anything to the contrary herein contained, Tenant shall not permit the Demised Premises or any portion thereof to be used, occupied or operated by or for the benefit of any person or entity that is on the OFAC List.Tenant shall provide documentary and other evidence of Tenant’s identity and ownership as may be reasonably requested by Landlord at any time to enable Landlord to verify Tenant’s identity or to comply with any legal requirement. 5.Except as amended by this Agreement, the terms and conditions of the Lease shall continue in full force and effect and is hereby ratified in its entirety.In the event of a conflict between the terms of this Agreement and the terms of the Lease, the terms of this Agreement shall govern the rights and obligations of the parties. 6.This Agreement shall be binding upon and inure to the benefit of the parties hereto and to the extent as allowed in the Lease, their respective successors, assigns and legal representatives. 7.This Agreement shall be construed in accordance with the laws of the State in which the Demised Premises is situated. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. ATTEST: LANDLORD: New HanoverPublic Warehousing LLC By: Vornado Realty Trust, as its Authorized Signatory By:/s/[Not legible] Name: Title: ATTEST: : /s/ Carole Nussbaum TENANT: Five Star Group, Inc. By:/s/ Joseph Leven Name:Joseph Leven Title:Senior Vice President STATE OF N.J. ) ) ss.: COUNTY OF MORRIS ) On this 9th day ofJune, 2009, before me personally came to me Joseph Leven known, who, being by me duly sworn, did depose and say that he resides atthat he is the Senior Vice President of Five Star Group, Inc., the corporation described in and which executed the foregoing instrument; that he knows the seal of said corporation, that the seal affixed to said instrument is such corporate seal, that it was so affixed by order of the board of directors of said corporation, and that he signed his name thereto by like order. In witness whereof I hereunto set my hand and official seal. (Notarial Seal) /s/ Annegret M. Sandau Notary Public AFFIRMATION OF GUARANTOR The undersigned acknowledges this Agreement as being part of the Lease for the purpose of the Guaranty, dated May 4, 1983, and further acknowledges and reaffirms its continued obligations under the Guaranty for the full performance of Tenant’s or its assignee’s obligations under the Lease and any amendments, modifications or alterations thereto (including this Agreement), including the payment of all amounts that may become due and payable by the Tenant to or for the benefit of the Landlord. Dated:June 9, 2009 Guarantor: National Patent Development Corporation /s/ Ira J. Sobotko Name:Ira J. Sobotko Title:VP, CFO STATE OF N.J. ) ) ss.: COUNTY OF MORRIS ) On this 9th day ofJune, 2009, before me personally came to me Ira Sobotko known, who, being by me duly sworn, did depose and say that he resides atthat he is the VP, CFO of National Patient Development Corporation, the corporation described in and which executed the foregoing instrument; that he knows the seal of said corporation, that the seal affixed to said instrument is such corporate seal, that it was so affixed by order of the board of directors of said corporation, and that he signed his name thereto by like order. In witness whereof I hereunto set my hand and official seal. (Notarial Seal) /s/ Annegret M. Sandau Notary Public SIXTH LEASE MODIFICATION AND EXTENSION AGREEMENT THIS SIXTH LEASE MODIFICATION AND EXTENSION AGREEMENT (the “Agreement”), entered into as of the 4th day of March, 2008,by and between NEW HANOVER PUBLIC WAREHOUSING LLC, a Delaware limited liability company, having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“Landlord”) and FIVE STAR GROUP, INC., a Delaware corporation, having an office at 903 Murray Road, P0 Box 1960, East Hanover, New Jersey 07936 (“Tenant”). WITNESSETH: WHEREAS, Vornado, Inc. and J. Leven & Co. heretofore entered into a lease, dated May 11, 1983 and amended by Lease Modification and Extension Agreement, dated July 25, 1988, as amended by Lease Modification and Extension Agreement, dated as of March 1, 1992, as amended by Lease Modification and Extension Agreement, dated as of January 1, 1994, as amended by Lease Modification and Extension Agreement, dated June 6, 1996, and as amended by a Fifth Lease Modification and Extension Agreement, dated December 22, 2006 (collectively, the “Lease”), covering certain premises consisting of 236,195 square feet of floor area, Space No. I (the “Demised Premises’), located in East Hanover, New Jersey as more particularly described in the Lease; and WHEREAS, all of the right, title and interest of Vornado, Inc., as Landlord under the Lease, was heretofore acquired by New Hanover Public Warehousing LLC; and WHEREAS, all of the right, title and interest of J. Leven & Co., as Tenant under the Lease, was heretofore acquired by Five Star Group, Inc.; and WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and to modify the Lease, as hereinafter set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, mutual covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. All capitalized terms used in this Agreement to the extent not otherwise expressly defined herein, shall have the same meanings ascribed to them in the Lease. 2.The Term of the Lease is hereby extended by one (1)year commencing on April 1,2009 and expiring on March 31,2010 (“Extended Term”). 3.Tenant shall pay Minimum Rent to Landlord at the annual rate of One Million Five Hundred Thirty-Five Thousand Two Hundred Sixty-Seven Dollars 50/100 Cents ($1,535,267.50) ($127,938.96/month), for the period from April 1, 2009 through March 31, 2010. 4. During the Extended Term, all other Rent, charges, rates and sums payable by Tenant shall be payable in the same manner as provided in the Lease. 5. Landlord has appointed Vornado Realty Trust (“Vornado”), whose address is 210 Route 4 East, Paramus, New Jersey 07652, as its authorized signatory toexecute this Agreement Tenant acknowledges that Vornado will not be acting in a personalcapacity, but rather in a representative capacity as the authorized signatory for Landlord. Tenant agrees that it shall look only to Landlord for the performance of Landlord’s obligations under the Lease as modified by this Agreement and for the satisfaction of any right of Tenant for the collection of any claim, judgment or other judicial determination (whether at law or in equity) or arbitration award requiring the payment of money, and neither Vornado nor any of its or Landlord’s agents, incorporators, shareholders, beneficiaries, trustees, officers, directors, employees, partners, principals (disclosed or undisclosed) or affiliates or any of their respective assets or property shall be subject to any claim, judgment, levy, lien, execution, attachment or other enforcement procedure (whether at law or in equity) for the satisfaction of Tenant’s rights and remedies under or with respect to the Lease as modified by this Agreement, the relationship of Landlord and Tenant under the Lease as modified by this Agreement or under law, or Tenant’s use and occupancy of the Demised Premises or any liability or obligation of Landlord to Tenant. The limitation of Landlord’s liability under the Lease as modified by this Agreement, including any waiver of subrogation rights, shall apply with equal force and effect to, and as a limitation on and a waiver of any liability of, Vornado. 6.Landlord and Tenant represent that there was no broker instrumental in consummating this Agreement, and that no conversations or prior negotiations were had with any broker concerning the Extended Term.
